Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-3-2008

Stewart v. City of Philadelphia
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4545




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Stewart v. City of Philadelphia" (2008). 2008 Decisions. Paper 1478.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1478


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-106                                                   NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                  No. 07-4545


                             DONALD STEWART,
                                           Appellant

                                        v.

                         CITY OF PHILADELPHIA
                         (A SUBDIVISION OF THE
                 COMMONWEALTH OF PENNSYLVANIA);
                          BRENDA BERRY, ESQ.
                   (ASSISTANT DISTRICT ATTORNEY
                            IN PHILADELPHIA);
                          VINCENT FIORENTINO,
                     (SUPERVISOR OF PHILADELPHIA
                       PROBATION DEPARTMENT);
                               PETER DAVIS,
                        (PROBATION OFFICER OF
               PHILADELPHIA PROBATION DEPARTMENT);
                           DIANNE GRANLUND,
                    (PRISON POPULATION MANAGER,
                        C.F.C.F. COUNTY PRISON);
                                 JOHN DOE,
               (SUPERINTENDENT OF CURRAN-FROMHOLD
                        CORRECTIONAL FACILITY


                 On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                          (D.C. Civil No. 05-cv-05412)
                   District Judge: Honorable Anita B. Brody


      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                January 17, 2008
                 Before:   AMBRO, FUENTES and JORDAN, Circuit Judges

                                (Opinion filed: March 3, 2008)



                                           OPINION


PER CURIAM

          Appellant, Donald Stewart, appeals from the orders of the United States District

Court for the Eastern District of Pennsylvania granting Appellees’ motion for summary

judgment. We conclude that the District Court properly granted summary judgment.

Because this appeal presents no substantial question, we will summarily affirm the

District Court’s orders. See Third Circuit LAR 27.4 and I.O.P. 10.6.

          Stewart filed a complaint pursuant to 42 U.S.C. § 1983, alleging that his

constitutional rights were violated when Appellees conspired to illegally keep him in

prison.     In March 2003, while on probation, Stewart was arrested for charges unrelated

to his probation. Stewart’s bail was set in the amount of fifty thousand dollars and he was

remanded into custody. On April 9, 2003, during his probation violation hearing, Stewart

asserts that Appellees misrepresented the status of his probation in order to have a

detainer lodged against him. The state court issued the detainer and Stewart remained in

custody until October 14, 2003, when his detainer was finally lifted.

          We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s order granting summary judgment is plenary. Kreimer v. Bureau of Police for the

                                                2
Town of Morristown, 958 F.2d 1242, 1250 (3d Cir. 1992). Summary judgment may be

granted only where “there is no genuine issue as to any material fact and . . . the moving

party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). We will

summarily affirm a district court’s order if an appeal presents no substantial question.

See I.O.P. 10.6.

       It is well settled that “in order to recover damages for allegedly unconstitutional . .

. imprisonment . . ., a § 1983 plaintiff must prove that the conviction or sentence has been

reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into question by a federal

court’s issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). Furthermore, “a state prisoner’s § 1983 action is barred (absent prior

invalidation)- no matter the relief sought (damages or equitable relief), no matter the

target of the prisoner’s suit (state conduct leading to conviction or internal prison

proceedings)- if success in that action would necessarily demonstrate the invalidity of the

confinement or its duration.” Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (emphasis

in original).

       The District Court concluded that Stewart’s action necessarily demonstrates the

invalidity of his confinement because his complaint asserts that his confinement was the

violation of federal law. See Heck v. Humphrey, 512 U.S. 477 (1994); Wilkinson, 544
U.S. 74. We agree. Here, the success of Stewart’s § 1983 action would necessarily

imply the invalidity of his confinement. See Heck, 512 U.S. 477; see also Williams v.

                                              3
Consovoy, 453 F.3d 173, 177 (3d Cir. 2006) (holding that a plaintiff may not proceed

with a § 1983 claim even if he is no longer in custody). Accordingly, Stewart’s claims

may not proceed absent a showing that his detention was previously declared invalid.

Stewart has failed to produce any evidence showing that his period of confinement was

judicially invalidated through any available state or federal remedy. Accordingly, he may

not attack the legality of his confinement via a § 1983 action.

       Because this appeal presents no substantial question, we will summarily affirm the

District Court’s orders. See Third Circuit LAR 27.4 and I.O.P. 10.6. Stewart’s motion

for appointment of counsel is denied.




                                             4